J-S09010-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

STEPHEN A. EVANS

                         Appellant                   No. 1179 MDA 2015


                 Appeal from the PCRA Order May 5, 2015
             In the Court of Common Pleas of Dauphin County
            Criminal Division at No(s): CP-22-CR-0000448-2010


BEFORE: PANELLA, J., LAZARUS, J., and JENKINS, J.

JUDGMENT ORDER BY PANELLA, J.                       FILED MARCH 15, 2016

      Appellant, Stephen A. Evans, appeals from the order dismissing his

petition pursuant to the Post Conviction Relief Act (“PCRA”) without a

hearing. After a careful review, we find that all of Evans’s issues on appeal

have been waived due to his failure to file a statement of matters

complained of on appeal pursuant to Pa.R.A.P. 1925(b). We therefore affirm.

      A jury convicted Evans of multiple counts arising from a jewelry store

robbery. After exhausting his direct appellate rights, Evans filed a timely pro

se PCRA petition. Counsel was appointed to represent Evans, but she

subsequently was released from the case by the PCRA court. The PCRA court

gave notice of its intent to dismiss Evans’s petition without a hearing. After

reviewing Evans’s pro se response, the PCRA court entered an order

dismissing the petition on May 5, 2015. This timely appeal followed.
J-S09010-16


      On July 15, 2015, the PCRA court directed Evans to file a statement of

matters complained of an appeal pursuant to Pa.R.A.P. 1925(b)(1). Evans

concedes that he never filed a response to the trial court’s order. See

Appellant’s Reply Brief, at 5.

      In Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005), our

Supreme       Court        reaffirmed    the   bright-line   rule   announced     in

Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998), requiring appellants to

comply with trial court orders for a Rule 1925(b) statement. The decision in

Lord made it clear that any issues not raised in a Rule 1925(b) statement

will be deemed waived. See 719 A.2d at 309. The Castillo Court expressly

disapproved of prior decisions that carved out exceptions to that rule. See

888 A.2d at 780.

      We recently reiterated the “automatic nature” of the waiver of issues

for failure to comply with Rule 1925(b) and that “we are required to address

the   issue   once    it    comes   to   our   attention.”   Greater   Erie   Indus.

Development Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 224 (Pa.

Super. 2014) (en banc). In Presque Isle Downs, the en banc panel

examined Pennsylvania Supreme Court cases construing Rule 1925(b) and

noted that “our Supreme Court does not countenance anything less than

stringent application of waiver pursuant” to that rule. Id. (citation omitted).

Accordingly, Evans has waived his issues on appeal. See Pa.R.A.P.




                                          -2-
J-S09010-16


1925(b)(4)(vii) (“Issues not included in the Statement and/or not raised in

accordance with the provisions of this paragraph (b)(4) are waived.”).

     Order affirmed. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/15/2016




                                    -3-